AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT is made this 17th day of December, 2008
by and between EAU TECHNOLOGIES, INC., a Delaware corporation (the “Company”),
and WADE R. BRADLEY, an individual resident of the State of Georgia (the
“Employee”)


BACKGROUND


WHEREAS, Company and Employee previously entered into an employment agreement
dated October 24, 2006 (the “Employment Agreement”); and


WHEREAS, the parties wish to amend the Employment Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).


NOW THEREFORE, for and in consideration of ten dollars and other for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Employment Agreement is hereby amended as follows:


1.           Section (i) of Schedule 1 attached to the Employment Agreement is
hereby amended and restated to read as follows:


(i)           “Permanent Disability” shall mean (i) the inability of the
Employee to engage in any substantial gainful activity with respect to the
Employee’s duties with the Company by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months;
(ii) the receipt by the Employee of income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (iii) the
Employee is determined to be disabled by the Social Security Administration.
 
2.           In all other respects, the provisions of the Employment Agreement
shall continue in full force and effect.
 






[Remainder of page intentionally left blank.]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date set forth above.



 
COMPANY:
EAU TECHNOLOGIES, INC.
         
 
By:
/s/ Karl Hellman     Print Name: Karl Hellman     Title:            Director    
     


  EMPLOYEE:          
 
By:
/s/ Wade R. Bradley       Wade R. Bradley                  


 

--------------------------------------------------------------------------------

